May 31, 1923. The opinion of the Court was delivered by
Action upon a life insurance policy issued May 11, 1922, upon the life of Nat Jefferson, payable to his son, Godfrey Jefferson, $175 if the insured lived beyond six months from the date of the policy, and one half of $175 otherwise. The insured died within six months and the beneficiary sued upon the policy before a magistrate for $87.50.
The defense was that the beneficiary who applied for the policy had made misrepresentations as to the health of the insured and as to other matters material to the risk.
The magistrate tried the case without a jury upon evidence submitted by both sides, and found for the plaintiff. Upon appeal to the circuit court the judgment was affirmed. The defense rested upon issues of fact which have been decided by the magistrate and confirmed by the Circuit Judge. This court is without jurisdiction to review them. Saundersv. R. Co., 90 S.C. 79; 72 S.E., 637. Waring v. Jennings,91 S.C. 426; 74 S.E., 987. Matthews v. Lumber
Co., 91 S.C. 568; 75 S.E., 170; 45 L.R.A., (N.S.), 644; Ann. Cas. 1914A, 45. Flowers v. R. Co., 93 S.C. 80;76 S.E., 32. Let the decree of the Circuit Judge appear in the record.
The judgment of this Court is that the judgment of the Circuit Court be affirmed. *Page 498